Citation Nr: 0610253	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to the payment of unauthorized medical expenses 
incurred at the Sarasota Memorial Hospital from August 19-24, 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) to deny the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.

A hearing was held at the regional office in September 2005 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is on file.  



REMAND

The veteran was hospitalized at the Sarasota Memorial 
Hospital in August 2004 for coronary artery bypass surgery.  
His cardiologist and cardiac surgeon have provided opinions 
that the surgery was conducted on an emergency basis, but 
provided no medical background information to support their 
opinions.  It is unclear from the available evidence when the 
surgery was found to be necessary, the time frame between the 
determination that surgery was needed and when it was 
conducted, and whether the surgery was, in fact, done on an 
emergency basis.  For this reason the Board finds that 
additional development is warranted.

The claim submitted by Sarasota Memorial Hospital indicates 
that the veteran was admitted for surgery on August 19, 2004.  
The medical records show, however, that he was admitted on 
August 18, 2004.  On remand, the VAMC should clarify the time 
period for which payment of the medical expenses is sought.

Accordingly, the case is remanded for the following action:

1.  Obtain the veteran's treatment 
records from his private cardiologist, 
Chandana Bopitiya, M.D.; his cardiac 
surgeon, Thomas F. Kelly, M.D.; and 
Sarasota Memorial Hospital for January 
through August 2004.

2.  Associate with the claims file the 
veteran's VA treatment records for 
November 2003 through August 2004.

3.  Determine the specific time frame 
that the veteran was hospitalized at 
Sarasota Memorial Hospital in August 
2004, and for which the payment of 
medical expenses is requested.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal, including 
review by a VA physician.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

